DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment submitted 04/25/2022 is acknowledged. Claims 1-25 are pending, where claims 11-15 remain withdrawn and claims 1-10 and 16-25 are the claims examined and addressed below. 

Claim Interpretation
Claims 1-10 and 16-25 are directed towards an apparatus (i.e., apparatus/system to form a layer of build material on a print bed). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over CHILLSCYZN et al. (US 2013/0078013; of record) in view of LIU et al. (US 6,780,368; of record).
As to claim 1: CHILLSCYZN discloses a system 10, which is an additive manufacturing system for printing 3D parts and support structures using electrophotography ([0043]); wherein, the system 10 includes EP engine 12, transfer belt 14, rollers 16, and build platform 18 for printing a 3D part 22 ([0043], [0047], [0053], FIG. 1). Thus, CHILLSCYZN reads on the claimed apparatus to form a layer of build material on a print bed. 
Additionally, CHILLSCYZN discloses EP engine 12 being configured to develop successive layers 28 of a thermoplastic-based powder using electrophotography ([0046]), such that the developed layers 28 of the thermoplastic-based powder are then rotated to a first transfer region in which layers 28 are transferred from EP engine 12 to belt 14 (i.e., endless belt), where belt 14 is a transfer medium for transferring or otherwise conveying the developed layers 28 (i.e., powder-type build material) from EP engine 12 to build platform 18 (i.e., print bed) ([0047]). CHILLSCYZN further discloses rollers 16 (i.e., conveyor) being a series of drive and/or idler rollers or pulleys that are configured to maintain tension on belt 14 while belt 14 rotates in the rotational direction of arrow 30 ([0049]), the belt 14 illustrated in FIG. 1 of CHILLSCYZN to be endless. Consequently, CHILLSCYZN reads on the claimed conveyor having an endless belt to transport powder-type build material onto the print bed. 
Annotated FIG. 1 below, from CHILLSCYZN’s disclosure, depicts the claimed build material reservoir to deposit powder-type build material on the endless belt, the build material reservoir in a build material receiving area of the conveyor. Moreover, CHILLSCYZN discloses system 10 including heaters 32 being located upstream from build platform 18, based on the rotational direction of belt 14 (i.e., build material preheating area of the conveyor), configured to heat layers 28 to at least a fusion temperature (i.e., build material preheater) of the thermoplastic-based powder prior to reaching the press plate 20 and build platform 18 ([0050], FIG. 1); equivalent to the claimed build material preheater to preheat the powder-type build material transported by the endless belt before the build material is on the print bed, the build material preheater in a build material preheating area of the conveyor. 

    PNG
    media_image1.png
    699
    511
    media_image1.png
    Greyscale

CHILLSCYZN discloses the developed layers being deposited onto the build platform from the belt using a press plate or roller ([0057], [0078]); though, CHILLSCYZN fails to explicitly disclose the claimed powder-type build material falling by gravity from the conveyor to the print bed. 
However, LIU teaches an apparatus for building a 3D object on a layer-by-layer basis comprising a powder-dispensing device and an electrophotographic powder deposition means (column 14, lines 5-14, FIG. 1, FIG. 2). LIU further teaches the electro-photographic powder deposition means including a continuous belt with rollers to drive the belt (column 15, lines 56-60, FIG. 2); where the belt is moved so as to pass by a binder powder delivery device to form a thin layer of charged binder or modified powder on the belt, such that the thin layer of binder or modifier powder is then moved to just above a layer of primary body-building powder material already deposited on a work surface, the binder or modifier powder on the belt being in near-contact with the work surface (i.e., the binder powder on the belt falls from the belt to the work surface via gravity), to receive the binder powder therefrom (column 16, lines 6-34, FIG. 2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the powder material falling by gravity from the belt of a conveyor to the build surface taught by LIU into CHILLSCYZN. Doing so is combining prior art elements according to known methods for the predictable result of supplying powder to a build surface to form a three-dimensional part. 
As to claim 2: CHILLSCYZN and LIU remain as applied above. CHILLSCYZN, modified by LIU, further disclose the claimed spreading mechanism between the build material reservoir and the conveyor to uniformly deposit on the endless belt the build material received from the build material reservoir (see annotated FIG. 1 above; see the rejection of claim 1).

Claims 3-10 and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over CHILLSCYZN et al. (US 2013/0078013; of record) in view of LIU et al. (US 6,780,368; of record) and further in view of NG et al. (US 2017/0072636; of record). CHILLSCYZN and LIU teach the subject matter of claim 1 above under 35 USC 103. 
As to claim 3: CHILLSCYZN and LIU remain as applied above. CHILLSCYZN, modified by LIU, fails to disclose wherein the spreading mechanism includes a rotating screw spreader.
However, NG teaches an additive manufacturing apparatus 100 that includes a dispensing system for dispensing of powder to form an object during a build operation ([0035]). The apparatus taught by NG includes a printhead 102 and a build platform 104, the printhead 102 dispenses a powder 106 on the platform 104 ([0035]), and the printhead 102 is supported on a gantry 110 ([0036]). NG further teaches printhead 102 including at least a first dispensing system 116 to selectively dispense powder 106 on the build platform ([0038]); where the first dispensing system 116 receives the powder 106 in a powder hopper 131 ([0053], [0071]), and the powder traveling through the powder hopper 131 into the channel 136 where a conveyor drive mechanism 139 of the dispensing system 116 can drive a powder conveyor 140 to move the powder between an entrance 142 of the channel 136 and closed end 144 of the channel 136 ([0072]). NG teaches the powder conveyor being an auger screw that can rotate to carry the powder within the channel 136 ([0072], [0073]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the rotating auger screw to distribute powder material in the dispenser taught by NG into modified CHILLSCYZN. NG recognizes doing so to be beneficial as such a dispensing system enables the control of the powder dispensing rate as well as avoiding dispensing powder in areas of the build platform that will not support the object and thereby reducing the consumption of powder ([0033], [0034]).
As to claim 4: CHILLSCYZN, LIU and NG remain as applied above. CHILLSCYZN, modified by LIU and NG, further read on the claimed wherein the spreading mechanism includes a vibrating platform (see [0074] of NG).
As to claim 5: CHILLSCYZN, LIU and NG remain as applied above. CHILLSCYZN, modified by LIU and NG, further read on the claimed wherein the spreading mechanism includes a build material air fluidification mechanism (see [0079] of CHILLSCYZN).
As to claim 6: CHILLSCYZN, LIU and NG remain as applied above. CHILLSCYZN, modified by LIU and NG, further read on the claimed build material transportation control blade to control a quantity of build material passing from the build material receiving area of the conveyor to the build material preheating area of the conveyor (see [0046], [0057] of NG).
As to claim 7: CHILLSCYZN, LIU and NG remain as applied above. CHILLSCYZN, modified by LIU and NG, further read on the claimed spreading control element to control spreading of the preheated build material on the print bed, the spreading control element positioned at an end of the conveyor to avoid dispersion of the pre-heated build material as the preheated build material falls by gravity to the print bed (see cap plate 150 in [0087], [0088], FIG. 3C of NG).
As to claim 8: CHILLSCYZN, LIU and NG remain as applied above. CHILLSCYZN, modified by LIU and NG, further read on the claimed wherein the apparatus is mounted on a printer carriage (see [0036] of NG).
As to claim 9: CHILLSCYZN, LIU and NG remain as applied above. CHILLSCYZN, modified by LIU and NG, further read on the claimed wherein the build material reservoir includes a dosage element to provide selected quantities of build material to the conveyor (see ring 146 in [0087], [0088], [0116] of NG).
As to claim 10: CHILLSCYZN, LIU and NG remain as applied above. CHILLSCYZN, modified by LIU and NG, further read on the claimed wherein the build material reservoir includes a build material feeder to receive continuous build material from a central build material storage (see [0014], [0110] of NG).
As to claim 16: CHILLSCYZN, LIU and NG remain as applied above. CHILLSCYZN, modified by LIU and NG, further read on the claimed receiving area positioned higher than the preheating area of the conveyor to create a space below the conveyor, the apparatus further including a print bed heater positioned in the space below the conveyor, the print bed heater coupled to the conveyor (see annotated FIG. 1 above; see LIU column 15, lines 24-34).
CHILLSCYZN, modified thus far, fails to explicitly disclose the claimed wherein the conveyor is positioned non-parallel relative to the print bed. However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to rearrange the conveyor such that it is positions non-parallel relative to the print bed, since it has been held that a mere rearrangement of an element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the conveyor in a non-parallel position relative to the print bed for the purpose of preventing excess powder from the belt falling onto the build platform, potentially contaminating the three-dimensional object being built. 
As to claim 17: CHILLSCYZN, LIU and NG remain as applied above. CHILLSCYZN, modified by LIU and NG, further read on the claimed pulleys to drive the endless belt, wherein the pulleys are able to change a direction of the endless belt (see CHILLSCYZN [0049]; see NG [0008], [0015], [0036]).
As to claim 18: CHILLSCYZN, LIU and NG remain as applied above. CHILLSCYZN, modified by LIU and NG, further read on the claimed wherein the apparatus is moveable in a direction along an axis that is parallel to the print bed (see NG [0015], [0036]).
As to claim 19: CHILLSCYZN, LIU and NG remain as applied above. CHILLSCYZN, modified by LIU and NG, further read on the claimed system to form a layer of build material on a print bed, comprising: a build material preheater to preheat powder build material; and a conveyor to transport powder build material onto the print bed, the build material preheater positioned above the conveyor, the conveyor including: an endless belt to transport the build material; a receiving area to receive build material; and HANLEY, FLIGHT & ZiMMERmAN, LLCPage 4 of 8 Attorney Docket No. 85796418Response to the Office Action dated January 24, 2022 Appl. No. 16/607,867 a preheating area positioned below the build material preheater, the preheated powder build material to fall by gravity from the endless belt to the print bed; wherein the conveyor is movable above the print bed in an axial direction that is parallel to the print bed (see the rejection of claim 1 and claim 18 above).
As to claim 20: CHILLSCYZN, LIU and NG remain as applied above. CHILLSCYZN, modified by LIU and NG, further read on the claimed spreading control element positioned at an end of the conveyor to guide the pre-heated build material as the powder falls onto the print bed (see the rejection of claim 7 above).
As to claim 21: CHILLSCYZN, LIU and NG remain as applied above. CHILLSCYZN, modified by LIU and NG, further read on the claimed wherein the conveyor is positioned non-parallel relative to the print bed (see the rejection of claim 16 above).
As to claim 22: CHILLSCYZN, LIU and NG remain as applied above. CHILLSCYZN, modified by LIU and NG, further read on the claimed wherein the receiving area is positioned higher than the preheating area of the conveyor to create a space below the conveyor (see the rejection of claim 16 above).
As to claim 23: CHILLSCYZN, LIU and NG remain as applied above. CHILLSCYZN, modified by LIU and NG, further read on the claimed print bed heater positioned in the space below the conveyor, the print bed heater coupled to the conveyor (see the rejection of claim 16 above).
As to claim 24: CHILLSCYZN, LIU and NG remain as applied above. CHILLSCYZN, modified by LIU and NG, further read on the claimed wherein the conveyor is a first conveyor, the system further including a second conveyor to transport build material onto the print bed, the second conveyor movable relative to the first conveyor (see NG – FIG. 1A, [0035], [0036]).
As to claim 25: CHILLSCYZN, LIU and NG remain as applied above. CHILLSCYZN, modified by LIU and NG, further read on the claimed wherein the second conveyor is movable in a direction that is opposite the first conveyor to allow for bi-directional build material deposition on the print bed (see NG – FIG. 1A, [0035], [0036]).

Response to Arguments
Applicant’s arguments, filed 04/25/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a prior art reference reconsidered in an updated search and further consideration necessitated by the amendments made to the claims. See LIU et al. (US 6,780,368) as applied in the rejections above. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: KUMAR (US 6,066,285) teaches a conveyor for delivering powder build material to a build platform in an additive manufacturing process/apparatus (FIG. 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743